Citation Nr: 0108750	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an extension of a temporary total 
convalescent rating beyond September 1, 1998, under 38 C.F.R. 
§ 4.30, based on a period of convalescence following surgery 
in August 1997.

2.   Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

3.  Entitlement to service connection for service connection 
for carpal tunnel syndrome (CTS).

4.  Entitlement to service connection for a right hand 
disability.

5.  Entitlement to service connection for a right arm 
disability.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1982 until July 
1986.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a May 1999 statement, the veteran contends that he is 
unable to work due to his service-connected disability and 
indicates that he is waiting for a decision on his claim for 
an increase in his disability rating.  Additionally, the 
veteran, in a March 2000, stated that his service-connected 
knee disorder (both right and left) have worsened and that he 
was unable to work.  These statements appear to be claims for 
an increased evaluation for his service-connected left knee 
disability and for a total rating based on unemployability.  
(The Board notes that an increased evaluation for the 
veteran's left knee disability was denied in a May 1998 
rating decision and entitlement to a total rating based on 
individual unemployability was denied in a February 1998 
rating decision.)  The United States Court of Appeals for 
Veterans Claims (Court) has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the veteran's claim has been 
addressed.

The issues of entitlement to service connection for CTS, a 
right hand disability, a right arm disability and 
hypertension are remanded, as discussed below.


FINDINGS OF FACT

1.  The veteran was hospitalized for his service-connected 
left knee disability from August 7 to 8, 1997, at which time 
he underwent diagnostic arthroscopy with Fulkerson osteotomy 
of the left tibia.  

2.  The veteran's surgery in August 1997 for a left knee 
disability did not necessitate a period of convalescence 
beyond September 1998.

3.  An August 1997 Board decision denied service connection 
for a back disorder secondary to the service-connected left 
knee disability.

4.  The additional documentation received concerning a back 
disorder since the Board's August 1997 Board decision, when 
viewed in context with all the evidence, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total 
convalescent rating beyond September 1998, based on a period 
of convalescence following left knee surgery in August 1997 
have not been met.  38 C.F.R. § 4.30 (2000).

2.  The additional evidence received since the Board's August 
1997 denial of entitlement to service connection for a back 
disorder secondary to the 
service-connected left knee disability constitutes new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for a back disability.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Temporary Total Rating

The veteran argues that he is entitled to an extension of a 
temporary total convalescent rating beyond September 1, 1998, 
based on left knee surgery in August 1997.

At the outset, the Board finds that the RO has met its duty 
to assist the veteran in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder.  VA medical records and 
Social Security Administration records were received, and 
copies of the reports associated with the file.  

Under 38 C.F.R. § 4.30, a temporary total disability rating 
will be assigned from the date of hospital admission and 
continue for 1, 2, or 3 months from the first day of the 
month following hospital discharge when treatment of a 
service-connected disability results in:  (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 
6 months period may be made, upon request.  38 C.F.R. § 4.30 
(2000).  

The veteran's service-connected disability is chronic left 
knee strain of the medial collateral ligament with 
Osgood-Schlatter's disease.  On August 7, 1997, he underwent 
a diagnostic arthroscopy with Fulkerson osteotomy of the left 
tibia.  An October 1997 rating action granted a temporary 
total evaluation based on a period of convalescence between 
the period of August 6, 1997, and October 1, 1997.  Based on 
a November 1997 VA examiner's opinion that the veteran's left 
knee disability would require 4 months of convalescence, a 
December 1997 rating action granted a temporary total 
evaluation until January 1998.  A February 1998 rating action 
extended the total rating until March 1, 1998.  In June 1998, 
the RO extended the total rating until September 1, 1998.   

While the veteran continued to complain of left knee 
problems, subsequent to September 1998, the record does not 
show the presence of severe postoperative residuals.  At an 
August 1998 VA orthopedic clinic report evaluation for left 
knee chondromalacia, the examiner commented that that the 
veteran was hyperreactive and highly suggestible.  On 
examination, the patella tracked well.  There was minimal 
crepitus and the left knee was considered stable with no 
effusion.  The physician noted that objectively, there was no 
evidence of an orthopedic problem.  VA medical records from 
September to December 1998 reveal requests for continued pain 
medication for multiple points of body pain including the 
elbows, hips, back, knees, and ankles.  An October 1998 VA 
medical record reflected the veteran's complaints of body 
pain from head to toe with shortness of breath, cold sweats 
and insomnia, and these problems increased when he missed his 
pain medication.  It was noted that the veteran was 
describing withdrawal symptoms from medication.

Moreover, a December 1998 Social Security Administration 
examination report does not reflect the existence of severe 
orthopedic residuals.  The veteran complaints of knee pain 
were noted but for the most part, his complaints centered on 
back problems.  The examiner indicated that the neurological 
examination of the lower extremities was within normal 
limits.  Sensation was intact throughout with the exception 
of the surgical area on the left proximal tibia area.  There 
was no indication that there was any restriction placed on 
the veteran's activities.  

A January 1999 VA physical therapy notation indicates that 
the veteran was being followed for his complaints of overall 
body pain from wrists to ankles.  It was noted that he 
tolerated the session well and reported that he felt good 
enough to jog.

As the evidence of record does not show continued treatment 
specific to the left knee and medical records indicate the 
veteran's main problem appeared to be his back pain, it does 
not appear that further convalescence for his left knee 
disability was required.  Therefore, the Board finds that 
such a disability picture does not indicate the veteran was 
totally disabled as a result of his left knee surgery beyond 
September 1998.  Thus, the preponderance of the evidence does 
not support the extension of a temporary total convalescent 
rating beyond September 1, 1998.    

Accordingly, the Board concludes that the veteran is not 
entitled to an extension of a temporary total convalescent 
rating beyond September 1, 1998, under 38 C.F.R. § 4.30, 
based on a period of convalescence following the surgery in 
August 1997.  

New and Material

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that when determining 
whether the evidence is new and material, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991)); and if the claim is reopened, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In its August 1997 decision, the Board noted that there was 
no medical evidence that related the veteran's back disorder 
to military service.  The issue of whether evidence is "new 
and material" is analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step test.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue at 
hand.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Evidence 
is probative when it "tend[s] to prove, or actually prove[Es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Secondly, 
the evidence must be shown to be actually "new," that is, not 
of record when the last final decision denying the claim was 
made.  See Evans, 9 Vet. App. at 283; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19089 (1990).  
New evidence will be presumed credible at this point solely 
for the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.

Records submitted after the August 1997 Board decision 
include written statements of the veteran as well as VA and 
Social Security Administration clinical records.  In applying 
the above analysis to the evidence submitted since the last 
final decision, the Board finds that the VA clinical records 
are new and material and require reopening of the veteran's 
claim.  In particular, a November 1999 VA clinical assessment 
of "[c]hronic pain [with history] of chondromalacia 
patellae, now [with] progressive back pain, which can result 
from antalgic gait."  The Board finds that this clinical 
finding is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Therefore, the 
Board finds that this evidence is both new and material, and 
serves to reopen the claim.  38 C.F.R. § 3.156(a).  

However, upon further review, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.   Thus, following the reopening, the issue 
is remanded to the RO for development and readjudication on 
the merits.


ORDER

An extension of a temporary total disability rating beyond 
September 1, 1998, is denied.

The veteran's claim for service connection for back 
disability is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The RO denied service connection for CTS, a right hand 
disability, a right arm disability and hypertension in an 
October 1999 rating decision on the basis that the claims 
were not well grounded.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, medical opinions 
and examinations would be helpful.

Accordingly, this case is REMANDED for the following:

1.  The RO should consider the veteran's 
reopened claim for service connection for 
a back disability on a de novo basis.

2.  The RO should readjudicate the 
veteran's claims for CTS, a right hand 
disability, a right arm disability and 
hypertension.

3.  The RO should schedule the veteran for 
VA examination for the purpose of 
determining whether the current back 
manifestations are related to the 
service-connected left knee disability.  
If this cannot be medically determined 
without resorting to mere conjecture, this 
should be commented upon in the report.  
Any indicated diagnostic tests and studies 
should be accomplished.  The factors upon 
which the opinions are based must be set 
forth in detail.  The report of the 
examination, including the reports of all 
completed tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.  The veteran's 
complete claims folder must be made 
available to the examiner.  The examiner 
should provide reasons and bases for the 
opinion. 

4.  The RO should also schedule the 
veteran for VA examinations for his right 
hand, arm, carpal tunnel syndrome, and 
hypertension in order to determine the 
nature and etiology of such.  The 
veteran's complete claims folder must be 
made available to the examiner.  The 
examiners should provide opinions as to:  
(1) whether the veteran has a right hand 
disability, and if so whether it is more 
likely than not related to his service-
connected left knee disability or 
treatment therefor; (2) whether the 
veteran has a right arm disability, and if 
so whether it is more likely than not 
related to his service-connected left knee 
disability or treatment therefor; (3) 
whether the veteran has carpal tunnel 
syndrome, and if so whether it is more 
likely than not related to his service-
connected left knee disability or 
treatment therefor; and (4) whether the 
veteran has hypertension, and if so 
whether it is more likely than not related 
to his service-connected left knee 
disability or treatment therefor.       

5.  The veteran is notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


